
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3


AQUILA, INC.
2002 OMNIBUS INCENTIVE
COMPENSATION PLAN

--------------------------------------------------------------------------------

CONTENTS

 
   
  Page

--------------------------------------------------------------------------------


ARTICLE I.
 
ESTABLISHMENT, OBJECTIVES, AND DURATION
 
1
ARTICLE II.
 
DEFINITIONS
 
1
ARTICLE III.
 
ADMINISTRATION
 
4
ARTICLE VI.
 
STOCK OPTIONS
 
7
ARTICLE VII.
 
STOCK APPRECIATION RIGHTS
 
8
ARTICLE VIII.
 
RESTRICTED STOCK AND RESTRICTED STOCK UNITS
 
9
ARTICLE IX.
 
PERFORMANCE UNITS/PERFORMANCE SHARES
 
10
ARTICLE X.
 
CASH-BASED AWARDS AND STOCK AWARDS
 
11
ARTICLE XI.
 
PERFORMANCE MEASURES
 
12
ARTICLE XII.
 
ANNUAL INCENTIVE AWARDS
 
13
ARTICLE XIII.
 
BENEFICIARY DESIGNATION
 
14
ARTICLE XIV.
 
DEFERRALS
 
14
ARTICLE XV.
 
RIGHTS OF PARTICIPANTS
 
14
ARTICLE XVI.
 
CHANGE IN CONTROL
 
15
ARTICLE XVII.
 
AMENDMENT, MODIFICATION, SUSPENSION, AND TERMINATION
 
15
ARTICLE XVIII.
 
WITHHOLDING
 
15
ARTICLE XIX.
 
INDEMNIFICATION
 
16
ARTICLE XX.
 
SUCCESSORS
 
16
ARTICLE XXI.
 
GENERAL PROVISIONS
 
16

ii

--------------------------------------------------------------------------------

AQUILA, INC.
2002 OMNIBUS INCENTIVE COMPENSATION PLAN

Article I. Establishment, Objectives, and Duration

        1.1    Establishment. Aquila, Inc., a Delaware corporation (hereinafter
referred to as the "Company"), hereby establishes an incentive compensation plan
to be known as the "Aquila, Inc. 2002 Omnibus Incentive Compensation Plan"
(hereinafter referred to as the "Plan"), as set forth in this document. The Plan
permits the grant of Nonqualified Stock Options, Incentive Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares, Performance Units, Stock Awards, Cash-Based Awards, and Annual Incentive
Awards.

        Subject to approval by the Company's stockholders, the Plan shall become
effective as of May 1, 2002 (the "Effective Date") and shall remain in effect as
provided in Section 1.3 hereof.

        1.2    Objectives of the Plan.    The purpose of the Plan is to promote
the interests of the Company and its stockholders by strengthening the Company's
ability to attract, motivate and retain officers, employees, consultants,
advisors and Directors of the Company and its Subsidiaries and Affiliates upon
whose judgment, initiative and efforts the financial success and growth of the
business of the Company largely depend, and to provide an additional incentive
for such individuals through stock ownership and other rights that promote and
recognize the financial success and growth of the Company.

        1.3    Duration of the Plan.    The Plan shall commence as of the
Effective Date, as described in Section 1.1 hereof, and shall remain in effect,
subject to the right of the Board of Directors to amend or terminate the Plan at
any time pursuant to Article 17 hereof, until all Shares subject to it shall
have been purchased or acquired according to the Plan's provisions.
Notwithstanding the foregoing, in no event shall Incentive Stock Options be
awarded to Participants following the tenth anniversary of the Effective Date of
this Plan unless and until the stockholders of the Company re-approve the
adoption of this Plan prior to such date.

Article II. Definitions

        Whenever used in the Plan, the following terms shall have the meanings
set forth below, and when the meaning is intended, the initial letter of the
word shall be capitalized:

        2.1  "Affiliate" shall have the meaning ascribed to such term in
Rule 12b-2 of the General Rules and Regulations of the Exchange Act.

        2.2  "Annual Incentive Award" means an Award granted to a Participant,
as described in Article 12 herein.

        2.3  "Award" means, individually or collectively, a grant under this
Plan of Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units, Stock Awards, Cash-Based Awards, or Annual Incentive Awards.

        2.4  "Award Agreement" means either (i) an agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
Awards granted under this Plan, or (ii) a statement issued by the Company to a
Participant describing the terms and provisions of such Award.

        2.5  "Beneficial Owner" or "Beneficial Ownership" shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.

        2.6  "Board" or "Board of Directors" means the Board of Directors of the
Company.

        2.7  "Cash-Based Award" means an Award granted to a Participant, as
described in Article 10 herein.

--------------------------------------------------------------------------------


        2.8  "Change in Control" of the Company shall be deemed to have occurred
as of the first day that any one or more of the following conditions shall have
been satisfied:

(a)Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates,
other than in connection with the acquisition by the Company or its Affiliates
of a business) representing twenty percent (20%) or more of either the then
outstanding Shares or the combined voting power of the Company's then
outstanding securities; or

(b)The following individuals cease for any reason to constitute at least
two-thirds (2/3) of the number of Directors of the Company then serving:
individuals who, on the Effective Date hereof, constitute the Board of the
Company and any new Director (other than a Director whose initial assumption of
office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of Directors
of the Company (as such terms are used in Rule 14A-11 of the Exchange Act))
whose appointment or election by the Board of the Company or nomination of
election by the Company's stockholders was approved by a vote of at least
two-thirds (2/3) of the Company's Directors then still in office who either were
Directors on the Effective Date of the Plan, or whose appointment, election, or
nomination for election was previously approved; or

(c)The consummation (i.e., closing) of an agreement in which the Company agrees
to merge or consolidate with any other entity, other than (i) a merger or
consolidation which would result in (A) the voting securities of the Company
then outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, greater than fifty percent (50%) of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, and (B) individuals described in Section 2.8(b) above constitute
more than one-half (1/2) of the members of the Board of Directors of the
surviving entity or ultimate parent thereof; or (ii) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
Affiliates, other than in connection with the acquisition by the Company or its
Affiliates of a business) representing twenty percent (20%) or more of either
the then outstanding Shares of the Company or the combined voting power of the
Company's then outstanding securities; or

(d)The consummation of (i) a plan of complete liquidation or dissolution of the
Company; or (ii) an agreement for the sale or disposition by the Company of all
or substantially all of the Company's assets, other than a sale or disposition
by the Company of all or substantially all of the Company's assets to an entity,
greater than fifty percent (50%) of the combined voting power of the voting
securities of which are owned by Persons in substantially the same proportions
as their ownership of the Company immediately prior to such sale or disposition;
or

(e)The adoption of a resolution by the Board to the effect that any Person has
acquired effective control of the business and affairs of the Company.

        Notwithstanding the foregoing, a Change in Control shall not be deemed
to have occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the voting
securities of the Company immediately prior to such transaction or series

2

--------------------------------------------------------------------------------


of transactions continue to have substantially the same proportionate ownership
in an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

        Furthermore, notwithstanding the foregoing, a Change in Control will not
be deemed to have occurred by reason of a distribution of the voting securities
of any of the Company's Subsidiaries to the stockholders of the Company, or by
means of an initial public offering of such securities.

        2.9  "Code" means the Internal Revenue Code of 1986, as amended from
time to time.

        2.10 "Committee" means any committee appointed by the Board to
administer Awards, as specified in Article 3 herein.

        2.11 "Company" means Aquila, Inc., a Delaware corporation, and any
successor thereto as provided in Article 20 herein.

        2.12 "Covered Employee" means a Participant who, as of the anticipated
date of vesting and/or payout of an Award, as applicable, is reasonably believed
to be one of the group of "covered employees," as defined in Code
Section 162(m), or any successor statute, and the regulations promulgated under
Code Section 162(m).

        2.13 "Director" means any individual who is a member of the Board of
Directors of the Company.

        2.14 "Employee" means any employee of the Company or any of its
Subsidiaries or Affiliates.

        2.15 "Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time, or any successor act thereto.

        2.16 "Fair Market Value" means with respect to a Share as of a given
date, the mean between the high and low prices of Shares on the New York Stock
Exchange Composite Tape on the date in question (or, if there should be no sale
on that date, on the next preceding day on which there was a sale).1

--------------------------------------------------------------------------------

        1 This definition was amended as set forth above by resolution of the
Compensation Committee of the Board of Directors on November 5, 2002.

        2.17 "Fiscal Year" means the year commencing on January 1 and ending
December 31.

        2.18 "Freestanding SAR" means an SAR that is granted independently of
any Options, as described in Article 7 herein.

        2.19 "Incentive Stock Option" or "ISO" means an option to purchase
Shares granted under Article 6 herein and that is designated as an Incentive
Stock Option and that is intended to meet the requirements of Code Section 422,
or any successor provision.

        2.20 "Insider" shall mean an individual who is, on the relevant date, an
officer, director, or more than ten percent (10%) Beneficial Owner of any class
of the Company's equity securities that is registered pursuant to Section 12 of
the Exchange Act, all as determined by the Board in accordance with Section 16
of the Exchange Act.

        2.21 "Nonqualified Stock Option" or "NQSO" means an Option that is not
intended to meet the requirements of Code Section 422, or that otherwise does
not meet such requirements.

        2.22 "Option" means an Incentive Stock Option or a Nonqualified Stock
Option, as described in Article 6 herein.

        2.23 "Option Price" means the price at which a Share may be purchased by
a Participant pursuant to an Option.

3

--------------------------------------------------------------------------------


        2.24 "Participant" means an Employee, Director, officer, consultant or
advisor who has been selected to receive an Award or who has an outstanding
Award granted under the Plan.

        2.25 "Performance-Based Compensation" means an Award that qualifies as
performance-based compensation under Code Section 162(m).

        2.26 "Performance Measures" means measures as described in Article 11,
the attainment of which may determine the degree of payout and/or vesting with
respect to Awards to Covered Employees that are designated to qualify as
Performance-Based Compensation.

        2.27 "Performance Period" means the period of time during which
specified performance goals must be met in order to determine the degree of
payout and/or vesting with respect to an Award.

        2.28 "Performance Share" means an Award granted to a Participant, as
described in Article 9 herein.

        2.29 "Performance Unit" means an Award granted to a Participant, as
described in Article 9 herein.

        2.30 "Period of Restriction" means the period when Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Board, at its discretion), as
provided in Article 8 herein.

        2.31 "Person" shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a "group" as defined in Section 13(d) thereof.

        2.32 "Restricted Stock" means an Award granted to a Participant, as
described in Article 8 herein.

        2.33 "Restricted Stock Unit" means an Award granted to a Participant, as
described in Article 8 herein.

        2.34 "Shares" means the common stock of the Company, $1.00 par value per
share.

        2.35 "Stock Appreciation Right" or "SAR" means an Award, granted alone
or in connection with a related Option, designated as an SAR, pursuant to the
terms of Article 7 herein.

        2.36 "Stock Award" means an Award granted to a Participant, as described
in Article 10 herein.

        2.37 "Subsidiary" means any corporation, partnership, joint venture,
limited liability company, or other entity (other than the Company) in an
unbroken chain of entities beginning with the Company if, at the time of the
granting of an Award, each of the entities other than the last entity in the
unbroken chain owns at least fifty percent (50%) of the total combined voting
power in one of the other entities in such chain.

        2.38 "Tandem SAR" means an SAR that is granted in connection with a
related Option pursuant to Article 7 herein, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Option (and when a
Share is purchased under the Option, the Tandem SAR shall similarly be
canceled).

Article III. Administration

        3.1    General.    Subject to the terms and conditions of the Plan, the
Plan shall be administered by the Board or by the Committee which, to the extent
deemed necessary or appropriate by the Board, will consist of two or more
persons who satisfy the requirements for a "non-employee director" under
Rule 16b-3 promulgated under the Exchange Act and/or the requirements for an
"outside director" under Section 162(m) of the Code. The members of the
Committee shall be appointed from time to time by, and shall serve at the
discretion of, the Board. The Board may delegate to the Committee any

4

--------------------------------------------------------------------------------

or all of the administration of the Plan; provided, however, that the
administration of the Plan with respect to Awards granted to Directors who are
not Employees may not be so delegated. To the extent that the Board has
delegated to the Committee any authority and responsibility under the Plan, all
applicable references to the Board in the Plan shall be to the Committee.

        3.2    Authority of the Board.    Except as limited by law or by the
Certificate of Incorporation or Bylaws of the Company, and subject to the
provisions herein, the Board shall have full power to select Employees,
Directors, officers, consultants and advisors who shall participate in the Plan;
determine the sizes and types of Awards; determine the terms and conditions of
Awards in a manner consistent with the Plan; construe and interpret the Plan and
any agreement or instrument entered into under the Plan; and establish, amend,
or waive rules and regulations for the Plan's administration. Further, the Board
shall make all other determinations that may be necessary or advisable for the
administration of the Plan.

        3.3    Delegation to Officers.    Except as limited by law, the Board or
the Committee may authorize one or more officers of the Company to do one or
both of the following: (i) designate officers, Employees, consultants and
advisors of the Company or any of its Subsidiaries to be recipients of Awards,
and (ii) determine the size, terms and conditions of any Award; provided,
however, that no such authority may be delegated with respect to Awards made to
any Insider, Covered Employee, or Director who is not an Employee.

        3.4    Decisions Binding.    All determinations and decisions made by
the Board pursuant to the provisions of the Plan and all related orders and
resolutions of the Board shall be final, conclusive, and binding on all persons,
including the Company, its stockholders, Directors, Employees, Participants, and
their estates and beneficiaries.

Article IV. Shares Subject to the Plan and Maximum Awards

        4.1    Number of Shares Available for Awards.    Subject to adjustment
as provided in Section 4.2 herein, the number of Shares hereby reserved for
issuance to Participants under the Plan shall be Nine Million (9,000,000), no
more than Two Million, Five Hundred Thousand (2,500,000) of which may be granted
in the form of Awards other than in the form of Options or SARs. Unless
determined otherwise by the Board, Shares related to Awards that are forfeited,
terminated, expire unexercised, tendered by a Participant to the Company in
connection with the exercise of an Award, withheld from issuance in connection
with a Participant's payment of tax withholding liability, settled in cash in
lieu of Shares, or settled in such other manner so that a portion or all of the
Shares included in an Award are not issued to a Participant shall be available
for other Awards. The following rules ("Award Limits") shall apply to grants of
such Awards under the Plan:

(a)Options: The maximum aggregate number of Shares that may be granted in the
form of Options in any one Fiscal Year to a Participant shall be One Million
(1,000,000).

(b)SARs: The maximum aggregate number of Shares that may be granted in the form
of Stock Appreciation Rights in any one Fiscal Year to a Participant shall be
One Million (1,000,000).

(c)Restricted Stock/Restricted Stock Units: The maximum aggregate number of
Shares that may be granted in the form of Restricted Stock or Restricted Stock
Units in any one Fiscal Year to a Participant shall be Five Hundred Thousand
(500,000).

(d)Performance Shares: The maximum aggregate amount that may be awarded or
credited in the form of Performance Shares in any one Fiscal Year to a
Participant shall be equal to the value of Five Hundred Thousand (500,000)
Shares determined as of the date of vesting or payout, as applicable.

5

--------------------------------------------------------------------------------

(e)Performance Units: The maximum aggregate amount that may be awarded or
credited in the form of Performance Units in any one Fiscal Year to a
Participant who is a Covered Employee shall not exceed in value Seven Million,
Five Hundred Thousand Dollars ($7,500,000) determined as of the date of vesting
or payout, as applicable. The maximum aggregate amount awarded or credited in
the form of Performance Units in any one Fiscal Year to a Participant who is not
a Covered Employee shall be determined by the Board in its discretion.

(f)Cash-Based Awards: The maximum aggregate amount that may be awarded or
credited in the form of a Cash-Based Award in any one Fiscal Year to a
Participant who is a Covered Employee shall not exceed in value Seven Million,
Five Hundred Thousand Dollars ($7,500,000) determined as of the date of vesting
or payout, as applicable. The maximum aggregate amount that may be awarded or
credited in the form of a Cash-Based Award in any one Fiscal Year to a
Participant who is not a Covered Employee shall be determined by the Board in
its discretion.

(g)Stock Awards. The maximum aggregate number of Shares that may be granted in
the form of Stock Awards in any one Fiscal Year to a Participant shall be Five
Hundred Thousand (500,000).

(h)Annual Incentive Award. The maximum aggregate amount that may be awarded or
credited in the form of an Annual Incentive Award in any one Fiscal Year to a
Participant who is a Covered Employee shall not exceed in value the amount set
forth in Section 12.1, determined as of the date of vesting or payout, as
applicable. The maximum aggregate amount awarded or credited in the form of an
Annual Incentive Award in any one Fiscal Year to a Participant who is not a
Covered Employee shall be determined by the Board in its discretion.

        4.2    Adjustments in Authorized Share. In the event of any corporate
event or transaction such as a merger, consolidation, reorganization,
recapitalization, separation, stock dividend, stock split, reverse stock split,
split up, spin-off, or other distribution of stock or property of the Company,
combination of shares, exchange of shares, dividend in kind or other like change
in capital structure or distribution (other than normal cash dividends) to
stockholders of the Company, or any similar corporate event or transaction, the
Board, in its sole discretion, in order to prevent dilution or enlargement of
Participants' rights under the Plan, shall substitute or adjust, in an equitable
manner, as applicable, the number and kind of Shares that may be issued under
the Plan, the number and kind of Shares subject to outstanding Awards, the
exercise price applicable to outstanding Awards, the Award Limits, the Fair
Market Value of the Shares, and other value determinations applicable to
outstanding Awards.

        Appropriate adjustments may also be made by the Board in the terms of
any Awards under the Plan to reflect such changes or distributions and to modify
any other terms of outstanding Awards on an equitable basis, including
modifications of performance targets and changes in the length of Performance
Periods.

        In addition, other than with respect to Options, Stock Appreciation
Rights, and Awards to Covered Employees intended to constitute Performance-Based
Compensation, the Board is authorized to make adjustments to the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events affecting the Company or the financial statements of the
Company, or in response to changes in applicable laws, regulations, or
accounting principles. The determination of the Board as to the foregoing
adjustments, if any, shall be conclusive and binding on Participants under the
Plan.

6

--------------------------------------------------------------------------------


Article V. Eligibility and Participation

        5.1    Eligibility.    Persons eligible to participate in this Plan
include all Employees, Directors, officers, consultants and advisors of the
Company and its Affiliates and Subsidiaries.

        5.2    Actual Participation.    Subject to the provisions of the Plan,
the Board may, from time to time, select from all eligible persons, those to
whom Awards shall be granted and shall determine the nature and amount of each
Award. Such Awards need not be made in a uniform manner and may be selectively
awarded among otherwise eligible persons, whether or not such persons are
similarly situated.

Article VI. Stock Options

        6.1    Grant of Options.    Subject to the terms and provisions of the
Plan, Options may be granted to Participants in such number, and upon such
terms, and at any time and from time to time as shall be determined by the
Board, provided that ISOs shall not be granted to persons who are not Employees.

        6.2    Award Agreement.    Each Option grant shall be evidenced by an
Award Agreement that shall specify the Option Price, the duration of the Option,
the number of Shares to which the Option pertains, the conditions upon which an
Option shall become vested and exercisable, and such other provisions as the
Board shall determine which are not inconsistent with the terms of the Plan. The
Award Agreement also shall specify whether the Option is intended to be an ISO
or an NQSO.

        6.3    Option Price.    The Option Price for each grant of an Option
under this Plan shall be as determined by the Board; provided, however, the
Option Price shall not be less than one hundred percent (100%) of the Fair
Market Value of the Shares on the date the Option is granted.

        6.4    Duration of Options.    Each Option granted to a Participant
shall expire at such time as the Board shall determine at the time of grant;
provided, however, no Option shall be exercisable later than the tenth (10th)
anniversary of its date of grant.

        6.5    Exercise of Options.    Options granted under this Article 6
shall be exercisable at such times and be subject to such restrictions and
conditions as the Board shall in each instance approve, which need not be the
same for each grant or for each Participant.

        6.6    Payment.    Options granted under this Article 6 shall be
exercised by the delivery of a written notice of exercise to the Company,
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares.

        The Option Price upon exercise of any Option shall be payable to the
Company in full either: (a) in cash or its equivalent; (b) by tendering
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the total Option Price (provided that the Shares that are
tendered must have been held by the Participant for at least six (6) months
prior to their tender to satisfy the Option Price or have been purchased on the
open market); (c) by a combination of (a) and (b); or (d) any other method
approved by the Board in its sole discretion at the time of grant and as set
forth in the Award Agreement.

        The Board also may allow cashless exercise as permitted under the
Federal Reserve Board's Regulation T, subject to applicable securities law
restrictions, or by any other means which the Board determines to be consistent
with the Plan's purpose and applicable law.

        Subject to any governing rules or regulations, as soon as practicable
after receipt of a written notification of exercise and full payment, the
Company shall deliver to the Participant, in the Participant's name, Share
certificates in an appropriate amount based upon the number of Shares purchased
under the Option(s).

7

--------------------------------------------------------------------------------


        Unless otherwise determined by the Board, all payments under all of the
methods indicated above shall be paid in United States dollars.

        6.7    Termination of Employment/Service Relationship.    Each
Participant's Award Agreement shall set forth the extent to which the
Participant shall have the right to exercise the Option following termination of
the Participant's employment or service relationship with the Company, its
Affiliates and/or its Subsidiaries, as the case may be. Such provisions shall be
determined in the sole discretion of the Board, shall be included in the Award
Agreement entered into with each Participant, need not be uniform among all
Options issued pursuant to this Article 6, and may reflect distinctions based on
the reasons for termination.

        6.8    Transferability of Options.    

(a)Incentive Stock Options. No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.

(b)Nonqualified Stock Options. Except as otherwise provided in a Participant's
Award Agreement, no NQSO granted under this Article 6 may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Participant's Award Agreement, all NQSOs granted to a Participant under
this Article 6 shall be exercisable during his or her lifetime only by such
Participant.

        6.9    Notification of Disqualifying Disposition.    If any Participant
shall make any disposition of Shares issued pursuant to the exercise of an
Incentive Stock Option under the circumstances described in Section 421(b) of
the Code (relating to certain disqualifying dispositions), such Participant
shall notify the Company of such disposition within ten (10) days thereof.

Article VII. Stock Appreciation Rights

        7.1    Grant of SARs.    Subject to the terms and conditions of the
Plan, SARs may be granted to Participants at any time and from time to time as
shall be determined by the Board. The Board may grant Freestanding SARs, Tandem
SARs, or any combination of these forms of SAR.

        Subject to the terms and conditions of the Plan, the Board shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs.

        The grant price of a Freestanding SAR shall be no less than the Fair
Market Value of a Share on the date of grant of the SAR. The grant price of
Tandem SARs shall equal the Option Price of the related Option.

        7.2    SAR Agreement. Each SAR grant shall be evidenced by an Award
Agreement that shall specify the grant price, the term of the SAR, and such
other provisions as the Board shall determine.

        7.3    Term of SARs.    The term of an SAR granted under the Plan shall
be determined by the Board, in its sole discretion; provided, however, that no
SAR shall be exercisable later than the tenth (10th) anniversary of its date of
grant.

        7.4    Exercise of Freestanding SARs.    Freestanding SARs may be
exercised upon whatever terms and conditions the Board, in its sole discretion,
imposes upon them.

        7.5    Exercise of Tandem SARs.    Tandem SARs may be exercised for all
or part of the Shares subject to the related Option upon the surrender of the
right to exercise the equivalent portion of the related Option. A Tandem SAR may
be exercised only with respect to the Shares for which its related Option is
then exercisable.

8

--------------------------------------------------------------------------------


        7.6    Payment of SAR Amount. Upon the exercise of an SAR, a Participant
shall be entitled to receive payment from the Company in an amount determined by
multiplying:

(a)The difference between the Fair Market Value of a Share on the date of
exercise over the grant price; by

(b)The number of Shares with respect to which the SAR is exercised.

        At the discretion of the Board, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, in some combination thereof, or in any
other manner approved by the Board at its sole discretion. The Board's
determination regarding the form of SAR payout shall be set forth in the Award
Agreement pertaining to the grant of the SAR.

        7.7    Termination of Employment/Service Relationship.    Each Award
Agreement shall set forth the extent to which the Participant shall have the
right to exercise the SAR following termination of the Participant's employment
or service relationship with the Company, its Affiliates, and/or its
Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Board, shall be included in the Award Agreement entered
into with Participants, need not be uniform among all SARs issued pursuant to
the Plan, and may reflect distinctions based on the reasons for termination.

        7.8    Nontransferability.    Except as otherwise provided in a
Participant's Award Agreement, no SAR granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in a Participant's Award Agreement, all SARs granted to a
Participant under the Plan shall be exercisable during his or her lifetime only
by such Participant.

Article VIII. Restricted Stock and Restricted Stock Units

        8.1    Grant of Restricted Stock/Units.    Subject to the terms and
provisions of the Plan, the Board, at any time and from time to time, may grant
Shares of Restricted Stock and/or Restricted Stock Units to Participants in such
amounts as the Board shall determine. Restricted Stock Units shall be similar to
Restricted Stock except that no Shares are actually awarded to the Participant
on the date of grant.

        8.2    Restricted Stock Agreement.    Each Restricted Stock and/or
Restricted Stock Unit grant shall be evidenced by an Award Agreement that shall
specify the Period(s) of Restriction, the number of Shares of Restricted Stock
(or the number of Restricted Stock Units) granted, and such other provisions as
the Board shall determine.

        8.3    Nontransferability.    Except as otherwise provided in a
Participant's Award Agreement, the Shares of Restricted Stock and/or Restricted
Stock Units granted herein may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated until the end of the applicable Period of
Restriction established by the Board and specified in the Award Agreement, or
upon earlier satisfaction of any other conditions, as specified by the Board in
its sole discretion and set forth in the Award Agreement.

        8.4    Other Restrictions.    The Board shall impose such other
conditions and/or restrictions on any Shares of Restricted Stock or Restricted
Stock Units granted pursuant to the Plan as it may deem advisable including,
without limitation, a requirement that Participants pay a stipulated purchase
price for each Share of Restricted Stock or each Restricted Stock Unit,
restrictions based upon the achievement of specific performance goals,
time-based restrictions on vesting following the attainment of the performance
goals or Performance Measures, time-based restrictions, and/or restrictions
under applicable federal or state securities laws.

9

--------------------------------------------------------------------------------


        To the extent deemed appropriate by the Board, the Company may retain
the certificates representing Shares of Restricted Stock in the Company's
possession until such time as all conditions and/or restrictions applicable to
such Shares have been satisfied or lapse.

        Except as otherwise provided in a Participant's Award Agreement, Shares
of Restricted Stock covered by each Restricted Stock Award shall become freely
transferable by the Participant after all conditions and restrictions applicable
to such Shares have been satisfied or lapse, and Restricted Stock Units shall be
paid in cash, Shares, or a combination of cash and Shares as the Board, in its
sole discretion, shall determine.

        8.5    Voting Rights.    To the extent permitted, or required by law, as
determined by the Board, Participants holding Shares of Restricted Stock granted
hereunder may be granted the right to exercise full voting rights with respect
to those Shares during the Period of Restriction. A Participant shall have no
voting rights with respect to any Restricted Stock Units granted hereunder.

        8.6    Dividends and Other Distributions.    During the Period of
Restriction, Participants holding Shares of Restricted Stock or Restricted Stock
Units granted hereunder may, if the Board so determines, be credited with
dividends paid with respect to the underlying Shares or dividend equivalents
while they are so held in a manner determined by the Board in its sole
discretion. The Board may apply any restrictions to the dividends that the Board
deems appropriate. The Board, in its sole discretion, may determine the form of
payment of dividends or dividend equivalents, including cash, Shares, Restricted
Stock, or Restricted Stock Units.

        8.7    Termination of Employment/Service Relationship.    In the event a
Participant's employment or service relationship terminates for any reason,
including by reason of death, disability, or retirement, all Shares of
Restricted Stock and/or Restricted Stock Units shall be forfeited by the
Participant unless determined otherwise by the Board, as set forth in the
Participant's Award Agreement. Any such provisions shall be determined in the
sole discretion of the Board, shall be included in the Award Agreement entered
into with each Participant, need not be uniform among all Shares of Restricted
Stock or Restricted Stock Units issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination.

        8.8    Section 83(b) Election.    The Board may provide in an Award
Agreement that the Award of Restricted Stock is conditioned upon the Participant
making or refraining from making an election with respect to the Award under
Section 83(b) of the Code. If a Participant makes an election pursuant to
Section 83(b) of the Code concerning a Restricted Stock Award, the Participant
shall be required to promptly file a copy of such election with the Company.

Article IX. Performance Units/Performance Shares

        9.1    Grant of Performance Units/Shares.    Subject to the terms of the
Plan, Performance Units and/or Performance Shares may be granted to Participants
in such amounts and upon such terms, and at any time and from time to time, as
shall be determined by the Board.

        9.2    Value of Performance Units/Shares.    Each Performance Unit shall
have an initial value that is established by the Board at the time of grant.
Each Performance Share shall have an initial value equal to the Fair Market
Value of a Share on the date of grant. The Board shall set performance goals or
Performance Measures in its discretion which, depending on the extent to which
they are met, will determine the number and/or value of Performance Units/Shares
that will be paid out to the Participant.

        9.3    Earning of Performance Units/Shares.    Subject to the terms of
this Plan, after the applicable Performance Period has ended, the holder of
Performance Units/Shares shall be entitled to receive payout on the number and
value of Performance Units/Shares earned by the Participant over the

10

--------------------------------------------------------------------------------


Performance Period, to be determined as a function of the extent to which the
corresponding performance goals or Performance Measures have been achieved.

        9.4    Form and Timing of Payment of Performance
Units/Shares.    Payment of earned Performance Units/Shares shall be as
determined by the Board and as evidenced in the Award Agreement. Subject to the
terms of the Plan the Board, in its sole discretion, may pay earned Performance
Units/Shares in the form of cash or in Shares (or in a combination thereof)
equal to the value of the earned Performance Units/Shares at the close of the
applicable Performance Period. Any Shares may be granted subject to any
restrictions deemed appropriate by the Board. The determination of the Board
with respect to the form of payout of such Awards shall be set forth in the
Award Agreement pertaining to the grant of the Award.

        9.5    Dividends and Other Distributions.    At the discretion of the
Board, Participants holding Performance Units/Shares may be entitled to receive
dividend equivalents with respect to dividends declared with respect to the
Shares. Such dividends may be subject to the accrual, forfeiture, or payout
restrictions as determined by the Board in its sole discretion.

        9.6    Termination of Employment/Service Relationship.    In the event a
Participant's employment or service relationship terminates for any reason,
including by reason of death, disability, or retirement, all Performance
Units/Shares shall be forfeited by the Participant unless determined otherwise
by the Board, as set forth in the Participant's Award Agreement. Any such
provisions shall be determined in the sole discretion of the Board, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Performance Units/Shares issued pursuant to the Plan, and may
reflect distinctions based on the reasons for termination.

        9.7    Nontransferability.    Except as otherwise provided in a
Participant's Award Agreement, Performance Units/Shares may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.

Article X. Cash-Based Awards and Stock Awards

        10.1    Grant of Cash-Based Awards.    Subject to the terms of the Plan,
Cash-Based Awards may be granted to Participants in such amounts and upon such
terms, and at any time and from time to time, as shall be determined by the
Board.

        10.2    Value of Cash-Based Awards.    Each Cash-Based Award shall have
a value as may be determined by the Board. The Board shall set performance goals
or Performance Measures in its discretion which, depending on the extent to
which they are met, will determine the number and/or value of Cash-Based Awards
that will be paid out to the Participant.

        10.3    Earning of Cash-Based Awards.    Subject to the terms of this
Plan, the holder of Cash-Based Awards shall be entitled to receive payout on the
number and value of Cash-Based Awards earned by the Participant, to be
determined as a function of the extent to which the corresponding performance
goals have been achieved.

        10.4    Form and Timing of Payment of Cash-Based Awards.    Payment of
earned Cash-Based Awards shall be as determined by the Board and as evidenced in
the Award Agreement. Subject to the terms of the Plan, the Board, in its sole
discretion, may pay earned Cash-Based Awards in the form of cash or in Shares
(or in a combination thereof) that have an aggregate Fair Market Value equal to
the value of the earned Cash-Based Awards. Such Shares may be granted subject to
any restrictions deemed appropriate by the Board. The determination of the Board
with respect to the form of payout of such Awards shall be set forth in the
Award Agreement pertaining to the grant of the Award.

        10.5    Termination of Employment/Service Relationship.    In the event
a Participant's employment or service relationship terminates for any reason,
including by reason of death, disability, or retirement,

11

--------------------------------------------------------------------------------


all Cash-Based Awards and Stock Awards shall be forfeited by the Participant to
the Company unless determined otherwise by the Board, as set forth in the
Participant's Award Agreement Any such provisions shall be determined in the
sole discretion of the Board, shall be included in the Award Agreement entered
into with each Participant, need not be uniform among all Cash-Based Awards and
Stock Awards issued pursuant to the Plan, and may reflect distinctions based on
the reasons for termination.

        10.6    Nontransferability. Except as otherwise provided in a
Participant's Award Agreement, Cash-Based Awards may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.

        10.7    Stock Awards.    The Board may grant other types of equity-based
or equity-related Awards (including the grant or offer for sale of unrestricted
Shares) in such amounts and subject to such terms and conditions, as the Board
shall determine. Such Awards may entail the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.

Article XI. Performance Measures

        Unless and until the Board proposes for stockholder vote and the
stockholders approve a change in the general Performance Measures set forth
under this Article 11, the performance criteria upon which the payment or
vesting of an Award to a Covered Employee (other than an Annual Incentive Award
awarded or credited pursuant to Section 12.1) that is intended to qualify as
Performance-Based Compensation shall be limited to the following Performance
Measures:

(a)Net earnings;

(b)Revenues;

(c)Earnings per share;

(d)Net sales growth;

(e)Net income (before or after taxes);

(f)Net operating profit;

(g)Return measures (including, but not limited to, return on assets, capital,
equity, or sales);

(h)Cash flow (including, but not limited to, operating cash flow and free cash
flow);

(i)Cash flow return on investments, which equals net cash flows divided by
owner's equity;

(j)Earnings before or after taxes, interest, depreciation and/or amortization;

(k)Internal rate of return or increase in net present value;

(l)Dividend payments to parent;

(m)Gross margins;

(n)Gross margins minus expenses;

(o)Operating income or margin;

(p)Share price (including, but not limited to, growth measures and total
shareholder return);

(q)Expense targets;

(r)Working capital targets relating to inventory and/or accounts receivable;

12

--------------------------------------------------------------------------------

(s)Planning accuracy (as measured by comparing planned results to actual
results);

(t)Comparisons to various stock market indices;

(u)Comparisons to the performance of other companies;

(v)EVA®;

(w)Level of dividends;

(x)Quality or cost of service;

(y)Units sold; and

(z)Operating company contribution.

        For purposes of this Plan, EVA® means the positive or negative value
determined by net operating profits after taxes over a charge for capital, or
any other financial measure, as determined by the Board in its sole discretion.
(EVA® is a registered trademark of Stern Stewart & Co.).

        Any Performance Measures may be used to measure the performance of the
Company as a whole or any business unit of the Company or any combination
thereof, as the Board may deem appropriate, or any of the above goals as
compared to the performance of a group of comparator companies, or published or
special index that the Board, in its sole discretion deems appropriate.

        Awards that are designed to qualify as Performance-Based Compensation,
and that are held by Covered Employees, may not be adjusted upward. The Board
shall retain the discretion to adjust such Awards downward.

        In the event that applicable tax and/or securities laws change to permit
Board discretion to alter the governing Performance Measures without obtaining
stockholder approval of such changes, the Board shall have sole discretion to
make such changes without obtaining stockholder approval. In addition, in the
event that the Board determines that it is advisable to grant Awards that shall
not qualify as Performance Based Compensation, the Board may make such grants
without satisfying the requirements of Code Section 162(m).

Article XII. Annual Incentive Awards

        12.1    Incentive Awards for Covered Employees.    For each Fiscal Year
of the Company, an incentive pool equal to seven percent (7%) of the Company's
consolidated operating earnings for such year shall be available for award to
Covered Employees. The Board shall determine at the beginning of each Fiscal
Year a percentage of the total incentive pool to be allocated to each designated
Covered Employee for such year, provided that in no event shall the incentive
pool percentage for any one Covered Employee exceed forty percent (40%) of the
total pool. Consolidated operating earnings shall mean the consolidated earnings
before income taxes of the Company, computed in accordance with generally
accepted accounting principles, but shall exclude the effects of Extraordinary
Items. Extraordinary Items shall mean (i) extraordinary, unusual and/or
non-recurring items of gain or loss, (ii) gains or losses on the disposition of
a business, (iii) changes in tax or accounting regulations or laws, or (iv) the
effect of a merger or acquisition, all of which must be identified in the
audited financial statements, including footnotes or Management Discussion and
Analysis section of the Company's annual report.

        As soon as possible after the determination of the incentive pool for a
Fiscal Year, the Board shall calculate each Covered Employee's allocated portion
of the incentive pool based upon the percentage established at the beginning of
the Fiscal Year. The Covered Employee's incentive award then shall be determined
by the Board based on the Covered Employee's allocated portion of the incentive
pool subject to adjustment in the sole discretion of the Board. In no event may
the portion of the incentive

13

--------------------------------------------------------------------------------


pool allocated to a Covered Employee be increased in any way, including as a
result of the reduction of any other Covered Employee's allocated portion.

        12.2    Award for Other Participants.    For each Fiscal Year of the
Company, the Board may direct the establishment of an incentive pool or other
incentive structure with respect to Participants who are not Covered Employees.
Any such incentive program, policy or arrangement shall be separately
communicated to eligible Participants and shall be subject to such terms,
restrictions and conditions determined by the Board or any authorized officer or
other delegate of the Board.

        12.3    Form of Payment of Annual Incentive Awards.    Subject to the
terms of the Plan, the Board, in its sole discretion, may pay earned Annual
Incentive Awards in the form of cash or in Shares (or in a combination thereof)
that have an aggregate Fair Market Value equal to the value of the earned Annual
Incentive Awards. Such Shares may be granted subject to any restrictions deemed
appropriate by the Board. The determination of the Board with respect to the
form of payout of such Awards shall be set forth in the Award Agreement
pertaining to the grant of the Award.

Article XIII. Beneficiary Designation

        Each Participant under the Plan may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of his or her death before
he or she receives any or all of such benefit. Each such designation shall
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant's lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant's death shall be paid to the Participant's estate.

Article XIV. Deferrals

        The Board may permit or require a Participant to defer such Participant'
s receipt of the payment of cash or the delivery of Shares that would otherwise
be due to such Participant by virtue of the exercise of an Option or SAR, the
lapse or waiver of restrictions with respect to Restricted Stock/Units, or the
satisfaction of any requirements or goals with respect to Performance
Units/Shares, Cash-Based Awards, and Stock Awards. If any such deferral election
is required or permitted, the Board shall, in its sole discretion, establish
rules and procedures for such payment deferrals.

Article XV. Rights of Participants

        15.1    Employment.    Nothing in the Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company to terminate any
Participant's employment or other service relationship at any time, nor confer
upon any Participant any right to continue in the capacity in which he is
employed or otherwise serves the Company.

        Neither an Award nor any benefits arising under this Plan shall
constitute part of an employment contract with the Company or any Subsidiary or
Affiliate, and, accordingly, subject to Sections 17.1, this Plan and the
benefits hereunder may be terminated at any time in the sole and exclusive
discretion of the Board without giving rise to liability on the part of the
Company or any Subsidiary or Affiliate for severance payments.

        15.2    Participation.    No person shall have the right to be selected
to receive an Award under this Plan, or, having been so selected, to be selected
to receive a future Award.

        15.3    Rights as a Stockholder.    A Participant shall have none of the
rights of a stockholder with respect to Shares covered by any Award until the
Participant becomes the record holder of such shares.

14

--------------------------------------------------------------------------------


Article XVI. Change in Control

        Upon the occurrence of a Change in Control, unless otherwise
specifically prohibited under applicable laws, or by the rules and regulations
of any governing governmental agencies or national securities exchanges, or
unless the Board shall determine otherwise in the Award Agreement:

(a)Any and all Options and SARs granted hereunder shall become immediately
exercisable, and shall remain exercisable throughout their entire term;

(b)Any Period of Restriction and restrictions imposed on Restricted Shares/Units
shall lapse;

(c)Annual Incentive Awards shall be paid out based on the consolidated operating
earnings of the year immediately preceding the Change in Control or such other
method of payment as may be determined by the Board at the time of the Award or
thereafter but prior to the Change in Control; and

(d)The target payout opportunities attainable under all outstanding
performance-based Awards shall be deemed to have been fully earned as of the
effective date of the Change in Control. Within thirty (30) days following the
effective date of the Change in Control, such Awards shall be paid pro rata to
Participants in cash or in Shares, as applicable, with the proration determined
as a function of the length of time within the Performance Period that has
elapsed prior to the Change in Control, and based on an assumed achievement of
all relevant targeted performance goals or Performance Measures.

Article XVII. Amendment, Modification, Suspension, and Termination

        17.1    Amendment, Modification, Suspension, and Termination.    Subject
to the terms of the Plan, the Board may at any time and from time to time,
alter, amend, modify, suspend, or terminate the Plan in whole or in part.
Notwithstanding anything herein to the contrary, without the prior approval of
the Company's stockholders, Options issued under the Plan will not be repriced,
replaced, or regranted through cancellation, or by lowering the exercise price
of a previously granted Option.

        17.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.    The Board may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.2 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Board determines that such adjustments are appropriate in order to
prevent unintended dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan.

        17.3    Awards Previously Granted.    Notwithstanding any other
provision of the Plan to the contrary, no termination, amendment, suspension, or
modification of the Plan shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the
Participant holding such Award.

Article XVIII. Withholding

        18.1    Tax Withholding.    The Company shall have the power and the
right to deduct or withhold, or require a Participant to remit to the Company,
the minimum statutory amount to satisfy Federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Plan.

        18.2    Share Withholding.    With respect to withholding required upon
the exercise of Options or SARs, upon the lapse of restrictions on Restricted
Stock and Restricted Stock Units, or upon any other taxable event arising as a
result of Awards granted hereunder, Participants may elect, subject to the
approval of the Board, to satisfy the withholding requirement, in whole or in
part, by having the

15

--------------------------------------------------------------------------------


Company withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax that could be imposed on the
transaction. All such elections shall be irrevocable, made in writing and signed
by the Participant, and shall be subject to any restrictions or limitations that
the Board, in its sole discretion, deems appropriate.

Article XIX. Indemnification

        Each person who is or shall have been a member of the Committee, or of
the Board, or an officer of the Company to whom authority was delegated in
accordance with Article 3 shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
the Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company's approval, or paid by him or her in
satisfaction of any judgement in any such action, suit, or proceeding against
him or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf, unless such loss, cost, liability, or
expense is a result of his or her own willful misconduct or except as expressly
provided by statute.

        The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company's Articles of Incorporation or Bylaws, as a matter of law, or otherwise,
or any power that the Company may have to indemnify them or hold them harmless.

Article XX. Successors

        All obligations of the Company under the Plan with respect to Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

Article XXI. General Provisions

        21.1    Forfeiture Events.    The Board may specify in an Award
Agreement that the Participant's rights, payments and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events shall
include, but shall not be limited to, termination of employment for cause,
violation of material Company or Affiliate policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company or any Affiliate.

        21.2    Legend.    The Board may require each person receiving Shares
pursuant to an Award under this Plan to represent to and agree with the Company
in writing that the Participant is acquiring the Shares without a view to
distribution thereof. In addition, to any legend required by this Plan, the
certificates for such Shares may include any legend which the Board deems
appropriate to reflect any restrictions on transfer of such Shares.

        21.3    Gender and Number.    Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.

16

--------------------------------------------------------------------------------


        21.4    Severability.    In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

        21.5    Requirements of Law.    The granting of Awards and the issuance
of Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required. The Company shall receive the
consideration required by law for the issuance of Awards under the Plan.

        21.6    Securities Law Compliance.    With respect to Insiders,
transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successor under the Exchange Act, unless
determined otherwise by the Board. To the extent any provision of the Plan or
action by the Board fails to so comply, it shall be deemed null and void, to the
extent permitted by law and deemed advisable by the Board.

        21.7    Restrictions on Share Transferability.    The Board may impose
such restrictions on any Shares acquired pursuant to an Award granted under this
Plan as it may deem advisable, including, without limitation, restrictions under
applicable federal securities laws, under the requirements of any stock exchange
or market upon which such Shares are then listed and/or traded, and under any
blue sky or state securities laws applicable to such Shares.

        21.8    Listing.    The Company may use reasonable endeavors to register
Shares allotted pursuant to the exercise of an Award with the United States
Securities and Exchange Commission or to effect compliance with the
registration, qualification, and listing requirements of any national securities
laws, stock exchange, or automated quotation system.

        21.9    Delivery of Title.    The Company shall have no obligation to
issue or deliver evidence of title for Shares awarded under the Plan prior to:

(a)Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and

(b)Completion of any registration or other qualification of the Shares under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable.

        21.10    Inability to Obtain Authority.    The inability of the Company
to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company's counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.

        21.11    Investment Representations.    As a condition to the exercise
of an Award, the Company may require the person exercising such Award to
represent and warrant at the time of any such exercise that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required.

        21.12    Employees Based Outside of the United
States.    Notwithstanding any provision of the Plan to the contrary, in order
to comply with the laws in other countries in which the Company, its Affiliates,
and its Subsidiaries operate or have Employees, the Board, in their sole
discretion, shall have the power and authority to:

(a)Determine which Affiliates and Subsidiaries shall be covered by the Plan;

(b)Determine which persons outside the United States are eligible to participate
in the Plan;

17

--------------------------------------------------------------------------------

(c)Modify the terms and conditions of any Award granted to persons outside the
United States to comply with applicable foreign laws;

(d)Establish subplans and modify exercise procedures, and other terms and
procedures to the extent such actions may be necessary or advisable; and

(e)Take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.


        Notwithstanding the above, the Board may not take any actions hereunder,
and no Awards shall be granted, that would violate the Exchange Act, the Code,
any securities law or governing statute or any other applicable law.

        21.13    Uncertificated Shares.    To the extent that the Plan provides
for issuance of certificates to reflect the transfer of Shares, the transfer of
such Shares may be effected on a noncertificated basis, to the extent not
prohibited by applicable law or the rules of any stock exchange.

        21.14    Unfunded Plan.    Participants shall have no right, title, or
interest whatsoever in or to any investments that the Company may make to aid it
in meeting its obligations under the Plan. Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company and any
Participant, beneficiary, legal representative or any other person. To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company. All payments to be made hereunder shall be paid
from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in the Plan.

        The Plan is not intended to be subject to the Employee Retirement Income
Security Act of 1974.

        21.15    No Fractional Shares.    No fractional Shares shall be issued
or delivered pursuant to the Plan or any Award. The Board shall determine
whether cash, or Awards, or other property shall be issued or paid in lieu of
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.

        21.16    Governing Law.    The Plan and each Award Agreement shall be
governed by the laws of the state of Missouri, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of the Plan to the substantive law of another jurisdiction.
Unless otherwise provided in the Award Agreement, recipients of an Award under
the Plan are deemed to submit to the exclusive jurisdiction and venue of the
federal or state courts of Missouri, county of Jackson, to resolve any and all
issues that may arise out of or relate to the Plan or any related Award
Agreement.

18

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.3

